 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Vanessa.Baehr-Jones@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        ) Case No. CR 18-0317 JST
                                                      )
14           Plaintiff,                               )
                                                      ) STIPULATION TO CONTINUE SENTENCING
15      v.                                            ) HEARING AND [PROPOSED] ORDER
                                                      )
16   AARON JAMAL WOODS,                               )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20           Plaintiff United States of America, by and through its counsel of record, the United States
21 Attorney for the Northern District of California and Assistant United States Attorney Vanessa Baehr-

22 Jones, and defendant Aaron Jamal Woods (defendant), by and through his counsel of record, Colin

23 Cooper, hereby stipulate as follows:

24           1.      On August 10, 2018, defendant pleaded guilty to Counts One and Two of the Information
25 in the above-captioned matter, which charges defendant with possessing a machine gun, in violation of

26 18 U.S.C. § 922(o), and possession with intent to distribute marijuana, in violation of 21 U.S.C.
27 §§ 841(a)(1), (b)(1)(D). At the request of the parties, the Court set a sentencing hearing date for January

28 4, 2019.

     STIP TO CONTINUE SENTENCING
     CR 18-0317 JST
30                                                       1
 1          2.     On December 20, 2018, the U.S. Probation Office issued the final Presentence Report in

 2 this case.

 3          3.     The parties hereby request that the sentencing hearing in this matter be continued to

 4 February 8, 2019. The parties represent that they need additional time to meet and confer to discuss the

 5 final PSR, and prepare their respective positions. The U.S. Probation Office does not oppose this

 6 request.

 7          4.     Accordingly, the parties request the Court continue the sentencing hearing scheduled for

 8 January 4, 2019, at 9:30 a.m., to February 8, 2019, at 9:30 a.m.

 9 DATED:          December 27, 2018                            Respectfully submitted,

10                                                              ALEX G.TSE
                                                                United States Attorney
11

12                                                              ____/s/ Vanessa Baehr-Jones_______
                                                                VANESSA BAEHR-JONES
13                                                              Assistant United States Attorney
14

15                                           [PROPOSED] ORDER
16          The Court has read and considered the parties’ Stipulation to Continue Sentencing Hearing. For
17 good cause shown, the Court therefore continues the sentencing hearing from January 4, 2019, at 9:30

18 a.m., to February 8, 2019, at 9:30 a.m.

19          IT IS SO ORDERED.
20
     DATED: December 28, 2018
21                                                       Hon. Jon S. Tigar
                                                         District Judge, United States District Court
22

23

24

25

26
27

28

     STIP TO CONTINUE SENTENCING
     CR 18-0317 JST
30                                                      2
